DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially” in claims 7 and 19 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear nor obvious as to what the term “partially” entails.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2016/0072900 A1), in view of Marti et al (US 2014/0144803 A1), and further in view of Sharp (US 2017/0060858 A1).
	As to claims 1 and 14, Rahman teaches A method, comprising: 
obtaining one or more pieces of crowd-sourced information, wherein a respective crowd-sourced information of the one or more pieces of crowd-sourced information is at least indicative of a location at which the respective crowd-sourced information was gathered (Rahman describes generating and providing context aware services to a user based on the user contextual data using crowd sourcing in [0026]. Rahman then describes services are provided to the user based on the event, the user context, the user location, and the current date and time in [0027].); 


determining an area type and/or context information indicative of a type of venue located (Rahman describes generating and providing context aware services to a user based on the user contextual data using crowd sourcing in [0026]. Rahman then describes services are provided to the user based on the event, the user context, the user location, and the current date and time in [0027]. Also see [0030]-[0034]), 
Rahman fails to explicitly recite determining a set of tiles, wherein the set of tiles is determined at least partially based on the one or more geographical areas, wherein the one or more geographical areas are divided into one or more smaller areas of a pre-defined size, wherein a respective tile of the set of tiles represents a respective smaller area of the one or more smaller areas.
However, Marti teaches determining a set of tiles, wherein the set of tiles is determined at least partially based on the one or more geographical areas, wherein the one or more geographical areas are divided into one or more smaller areas of a pre-defined size, wherein a respective tile of the set of tiles represents a respective smaller area of the one or more smaller areas (Marti discloses dividing a geographical location (indoor or outdoor) into tiles, wherein each tile is a smaller area of area of the venue as seen in Figure 1 and [0038], Mari also describes a border which clearly suggests the size of each tile in Figure 1 and [0044]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Rahman to incorporate the tile mapping as taught by Marti for the purpose of reducing memory and storage requirements at the mobile device and to reduce the time needed to provide an initial location estimate, a mobile device can download different map tiles on an as-needed basis as the mobile device moves to different regions in a venue, and use the map tiles to determine the location (see Marti [0003]).
Rahman and Mari fail to explicitly recite obtaining one or more pieces of fingerprint information comprised by the one or more pieces of crowd-sourced information, wherein the one or more pieces of fingerprint information were gathered within the respective area of the respective tile.
NOTE: Marti discloses dividing a geographical location (indoor or outdoor) into tiles, wherein each tile is a smaller area of area of the venue as seen in Figure 1 and [0038], Mari also describes a border which clearly suggests the size of each tile in Figure 1 and [0044].  
However, Sharp teaches obtaining one or more pieces of fingerprint information comprised by the one or more pieces of crowd-sourced information (Sharp describes collecting fingerprint information includes acoustic signature information that may be utilized by the one or more media devices to identify additional sub-content (e.g., music, movies, songs, etc.) within a particular content in [0068]), wherein the one or more pieces of fingerprint information were gathered within the respective area of the respective tile (Sharp discloses collecting fingerprint information in [0068]. Examiner recognizes given the teachings of Marti, that it would have been obvious to collect the fingerprint information within a respective geographical area.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Rahman and Mari to incorporate the (see Sharp [0030]).
	As to claims 2 and 15, Marti further teaches determining a feature information indicative of one or more feature values for the respective area of the respective tile, wherein the feature information is determined based on the one or more pieces of fingerprint information, and the area type and/or context information is determined further based on the feature information (Marti discloses dividing a geographical location (indoor or outdoor) into tiles, wherein each tile is a smaller area of area of the venue as seen in Figure 1 and [0038], Mari also describes a border which clearly suggests the size of each tile in Figure 1 and [0044]. Determining indoor vs outdoor suggests that there would be some features that would assist in making that determination.).
	As to claims 3 and 16, Marti further teaches determining a priority information indicative of a crowd-sourcing priority value for the respective area of the respective tile, wherein the priority information is determined at least partially based on the area type and/or context information (Marti describes derive the highest probable location as a function of the multidimensional match on the location information and source dimension. Probability is a type of priority by indicating that a specific tile would be closer to a match than another tile. (see [0063])); and associating the respective tile of the set of tiles with the determined priority information (Marti describes derive the highest probable location as a function of the multidimensional match on the location information and source dimension. Probability is a type of priority by indicating that a specific tile would be closer to a match than another tile. (see [0063])).
	As to claim 4, Marti further teaches herein the crowd-sourcing priority represents whether or not further gathering one or more pieces of fingerprint information for the respective geographic area of the tile is needed or not (Marti derives a matching location (map tile) based on probability. Marti further describes sending map tile including fingerprint data. (see [0063] and [0064])).
(Marti describes sending map tile including fingerprint data. (see [0064])).
	As to claims 6 and 18, Rahman further teaches obtaining one or more pieces of crowd-sourced information (Rahman describes generating and providing context aware services to a user based on the user contextual data using crowd sourcing in [0026]. Rahman then describes services are provided to the user based on the event, the user context, the user location, and the current date and time in [0027].).
	Rahman fails to explicitly recite provided priority information and/or respective tile of the set of tiles associated with the respective priority information and one or more respective tiles with which the at least one provided priority information is associated.
	However, Marti teaches provided priority information and/or respective tile of the set of tiles associated with the respective priority information and one or more respective tiles with which the at least one provided priority information is associated (Marti describes derive the highest probable location as a function of the multidimensional match on the location information and source dimension. Probability is a type of priority by indicating that a specific tile would be closer to a match than another tile. (see [0063])).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Rahman to incorporate the tile mapping as taught by Marti for the purpose of reducing memory and storage requirements at the mobile device and to reduce the time needed to provide an initial location estimate, a mobile device can download different map tiles on an as-needed basis as the mobile device (see Marti [0003]).
	As to claims 7 and 19, Sharp further teaches wherein the area type and/or context information is determined by a machine learning network, and wherein the method further comprises: determining one or more parameters of the machine learning network at least partially based on one or more pieces of fingerprint information comprised or represented by the one or more pieces of crowd-sourced information, wherein the one or more parameters are indicative of one or more adaptive variables used by the machine learning network to determine an output, and wherein the output represents an area type and/or context information (Sharp discloses utilizing statistical machine learning algorithms in [0110]).
	As to claims 8 and 20, Marti further teaches wherein each piece of the one or more pieces of fingerprint information comprises or represents one or more of the following: a reference position at which a respective crowd-sourced information was gathered (Marti discloses an access point in [0062]); one or more identifiers of one or more radio nodes which sent one or more signals that were observable at the position at which a respective crowd-sourced information was gathered (see [0037]); and one or more received signal strength values, wherein the one or more received signal strength values were gathered based on one or more signals sent by one or more radio nodes, which sent one or more signals of the one or more radio nodes that were observable at the position at which a respective crowd-sourced information was gathered (see [0053], [0060], [0062], [0081], [0082]).
	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti et al (US 2014/0144803 A1) in view of Sharp (US 2017/0060858 A1).
	As to claim 9, Marti teaches A method, performed by at least one mobile device, comprising: 
(Marti discloses dividing a geographical location (indoor or outdoor) into tiles, wherein each tile is a smaller area of area of the venue as seen in Figure 1 and [0038], Mari also describes a border which clearly suggests the size of each tile in Figure 1 and [0044]); and 

Marti fails to explicitly recite gathering one or more pieces of fingerprint information at least partially based on the obtained one or more pieces of priority information.
However, Sharp teaches gathering one or more pieces of fingerprint information at least partially based on the obtained one or more pieces of priority information (Sharp describes collecting fingerprint information includes acoustic signature information that may be utilized by the one or more media devices to identify additional sub-content (e.g., music, movies, songs, etc.) within a particular content in [0068]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mari to incorporate the crowd sourced indexing and searching for content as taught by Sharp for the purpose of increasing the accessibility of content for media devices (see Sharp [0030]).
As to claim 10, Sharp further teaches providing the gathered one or more pieces of fingerprint information (Sharp discloses fingerprint information collection may be periodically transmitted to the one or more media devices in [0068]).
As to claim 11, Marti and Sharp both teach wherein the one or more pieces of fingerprint information are gathered in case the at least one mobile device is located within (Sharp describes collecting fingerprint information includes acoustic signature information that may be utilized by the one or more media devices to identify additional sub-content (e.g., music, movies, songs, etc.) within a particular content in [0068]) (Marti derives a matching location (map tile) based on probability. Marti further describes sending map tile including fingerprint data. (see [0063] and [0064])).
As to claim 12, Sharp further teaches wherein the one or more pieces of fingerprint information are gathered in case one or more further requirements are met, wherein the one or more further requirements are indicative of available resources of the at least one mobile device (Sharp discloses the media device may also ensure that available processing resources of the processor component will not be diminished and will be available for other components and/or functionality in [0119]).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161